Citation Nr: 0532461	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  02-06 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaiga, 
New York



THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred between February 16, 2002, 
and February 19, 2002.



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from June 1961 to May 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 decision by the Network Authorization 
Office (NAO) of the Department of Veterans' Affairs Medical 
Center (VAMC) in Canandaiga, New York, which found that the 
veteran was not entitled to payment or reimbursement of the 
costs of private medical treatment incurred between February 
16 and February 19, 2002.  In March 2003, this case was 
remanded to the NAO for additional development.  The case is 
again before the Board for appellate consideration.


REMAND

As previously noted, this case was remanded by the Board in 
March 2003.  At that time, it was noted that the NAO had 
apparently denied the veteran's claim for payment or 
reimbursement because he had not met the criteria set forth 
in 38 U.S.C.A. § 1728 (West 2002).

This law states, in pertinent part, that reimbursement is 
available only where:

(1) such care or services were rendered in a 
medical emergency of such nature that delay would 
have been hazardous to life or health; (2) such 
care or services were rendered to a veteran in 
need thereof (A) for an adjudicated service-
connected disability, (B) for a non-service-
connected disability associated with and held to 
be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a 
total disability permanent in nature from a 
service-connected disability, or (D) for any 
illness, injury, or dental condition in the case 
of a veteran who (i) is a participant in a 
vocational rehabilitation program (as defined in 
section 3101(9) of this title), and (ii) is 
medically determined to have been in need or care 
or treatment . . . ; and (3) [VA] or other 
Federal facilities were not feasibly available, 
and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical. 

38 U.S.C.A. § 1728(a) (emphasis added); 38 C.F.R. § 17.120 
(2005).  The U.S. Court of Appeal for Veterans Claims (CAVC) 
has held that, given the use by Congress of the conjunctive 
"and" emphasized in the above paragraph, "all three 
statutory requirements would have to be met before 
reimbursement could be authorized."  Malone v. Gober, 10 
Vet. App. 539, 542 (1997).  

The NAO here had determined in May 2002 that the veteran was 
not entitled to receive payment or reimbursement for the 
private expenses incurred between February 16 and 19, 2002, 
because he is not service-connected for any disability.

However, payment or reimbursement for emergency services for 
non-service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1002 (2005).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Public 
Law No. 106-177, 113 Stat. 1556 (1999).  To be eligible for 
reimbursement under this Act the veteran has to satisfy all 
of the following conditions:

(a)  The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public.

(b)  The claim for payment of reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions or 
serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d)  The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely discharged or transferred to a 
VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes 
stabilized);

(e)  At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f)  The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h)  [pertains to work-related injuries, not 
relevant here]

(i)  The veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency 
treatment provided (38 U.S.C.A. § 1728 authorizes 
VA payment or reimbursement for emergency treatment 
to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2005).

Based upon that change in the law, this case was remanded to 
the NAO so that the provisions of 38 U.S.C.A. § 1725 and the 
implementing regulations (found at 38 C.F.R. §§ 17.1000-1008) 
could be addressed.  While the NAO did obtain additional 
records pertaining to the February 16 to 19, 2002, treatment, 
the SSOC which was sent to the veteran in August 2005 did not 
address 38 U.S.C.A. § 1725 or the regulations at 38 C.F.R. 
§§ 17.1000-1008 and how they would affect the veteran's 
claim.  Rather, the SSOC cited only 38 C.F.R. § 17.120, and 
it continued to find that entitlement was not warranted 
because the veteran is not service connected.  Clearly, this 
aspect of the remand was not addressed by the NAO.

The Board had also remanded this case so that the NAO could 
issue a letter to the veteran informing him of the provisions 
of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  He was 
also to be informed of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  We pointed out that the 
implementing regulation, at 38 C.F.R. § 3.159, is directly 
applicable only to claims governed by 38 C.F.R. Part 3, which 
does not cover this case, in which the governing regulations 
reside in Part 17 of 38 C.F.R.  See 66 Fed. Reg. 45,620, 
45,629 (Aug. 29, 2001) (Supplementary Information:  Scope and 
Applicability).  We also noted that the issue of whether the 
appellant is entitled to reimbursement or payment of medical 
expenses, by its very nature, has an extremely narrow focus.  
However, since no correspondence from the NAO apprising the 
claimant of the VCAA can be found in the record, the Board 
will urge the NAO to ensure that any pertinent provisions of 
the VCAA statute are fully complied with.  

The CAVC has held that compliance by the Board or the RO with 
remand instructions is neither optional nor discretionary.  
See Stegall v. West, 11 Vet. App. 268 (271) (1998).  
Therefore, although we regret any additional delay, this case 
must be remanded again to the NAO so that the remand 
instructions can be fully implemented.

Under the circumstances, the case is REMANDED for the 
following action:

1.  After providing appropriate notice to 
the veteran, the NAO should readjudicate 
his claim of entitlement to payment or 
reimbursement for medical expenses, with 
specific consideration given to the 
provisions of 38 U.S.C.A. § 1725 and its 
implementing regulations, found at 
38 C.F.R. §§ 17.1000-1008.  The NAO must 
make specific findings as to whether the 
veteran is an active Department health-
care participant, and whether or not the 
treatment he received at the private 
medical facility between February 16 and 
19, 2002, was emergency treatment under 
those provisions.

2.  If the claim remains denied, he 
should be provided with a Supplemental 
statement of the case (SSOC) and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

